[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              MAY 14, 2007
                              No. 06-15764                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 04-00498-CV-OC-10-GRJ

SHAWANDA MURRY,


                                                    Plaintiff-Appellant,

                                    versus

ATTORNEY GENERAL, USA,

                                                    Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (May 14, 2007)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     The district court granted the Attorney General summary judgment in
Shawanda Murray’s suit for retaliation brought under Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-3(a), and 42 U.S.C. § 1981. The

claim is that prison officials retaliated against Murray after she filed an Equal

Employment Opportunity (“EEO”) complaint. She had previously received

“Outstanding” employee evaluations, but after she filed the EEO complaint, her

evaluations were lower. In addition, she was temporarily transferred from her

position – as cook supervisor at the low security facility of the Federal Correctional

Complex at Coleman, Florida – to the institution warehouse. She was also

required to submit to psychological and physical fitness-for-duty examinations.

      Title VII prohibits discrimination with respect to an employee’s

“compensation, terms, conditions, or privileges of employment.” 42 U.S.C.

§ 2000e-2(a). Title VII’s retaliation provisions also protect certain kinds of

activity. EEOC v. Total Sys. Servs., Inc., 221 F.3d 1171, 1174 (11th Cir. 2000).

Under the “opposition clause,” an employer may not retaliate against an employee

because the employee “has opposed any practice made an unlawful employment

practice by this subchapter.” 42 U.S.C. § 2000e-3(a). Similarly, under the

“participation clause,” an employer may not retaliate against an employee because

the employee “has made a charge, testified, assisted, or participated in any manner

in an investigation, proceeding, or hearing under this subchapter.” Id.



                                           2
      “[T]o establish a prima facie case of retaliation under Title VII, a plaintiff

must prove the following elements: (1) she participated in an activity protected by

Title VII; (2) she suffered an adverse employment action; and (3) there is a causal

connection between the participation in the protected activity and the adverse

employment decision.” Gupta v. Florida Bd. of Regents, 212 F.3d 571, 587 (11th

Cir. 2000). A plaintiff can show participation in a protected activity by

demonstrating that she had a subjective, good-faith belief that her employer was

engaged in unlawful employment practices and that her belief was objectively

reasonable in light of the facts and record presented. Little v. United Techs.,

Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997).

      “To establish a causal connection, a plaintiff must show that the decision-

makers were aware of the protected conduct, and that the protected activity and the

adverse action were not wholly unrelated.” Gupta, 212 F.3d at 590 (internal

citation omitted). “Discrimination is about actual knowledge, and real intent, not

constructive knowledge and assumed intent. When evaluating a charge of

employment discrimination, then, we must focus on the actual knowledge and

actions of the decision-maker.” Walker v. Prudential Prop. & Cas. Ins. Co., 286

F.3d 1270, 1274 (11th Cir. 2002) (internal citations omitted).

      Once a prima facie case is established, the burden shifts to the employer to



                                           3
rebut the presumption of retaliation by producing legitimate reasons for the adverse

employment action. Sullivan v. Nat’l R.R. Passenger Corp., 170 F.3d 1056, 1059

(11th Cir. 1999). If the employer offers legitimate reasons, the presumption of

retaliation disappears. Id. The plaintiff must then show that the employer’s

proffered reasons for taking the adverse action were actually a pretext for

prohibited retaliatory conduct. Id.

      The district court committed no error in granting summary judgment

because Murry did not establish a prima facie case of retaliation. Only her

temporary transfer to the institutional warehouse and compulsory fitness-for-duty

examinations arguably constituted adverse employment actions. However, she did

not establish a causal connection between the filing of her initial EEO complaint

and the adverse employment actions. Moreover, the Attorney General established

legitimate, non-retaliatory reasons for her transfer and fitness-for-duty

examinations. Based on Murry’s outbursts and in light of her statements regarding

her brain tumor, the warden was legitimately concerned that she could no longer

perform her job duties. Murry failed to offer any evidence to show that the

Attorney General’s stated reasons were pretextual.

      AFFIRMED.




                                           4